In re Duncan, Richard; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Washington, 22nd Judicial District Court, Div. “D”, No. 95-CR59949; to the *309Court of Appeal, First Circuit, No. KW95 1204.
Granted in part; denied in part. Trial judge erred in not quashing the charge of driving while intoxicated based on double jeopardy with the conviction of vehicular negligent injury. Accordingly, the conviction and sentence for driving while intoxicated are vacated and set aside. The convictions and sentences for vehicular negligent injury and reckless operation of a vehicle are affirmed.